RESTRICTION/ELECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 65-87 are subject to restriction by the Examiner.
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 65-72, drawn to a set of mandibular advancement splints.
Group II, claim(s) 73-79, drawn to a mandibular advancement kit.
Group III, claim(s) 80-87, drawn to a set of mandibular advancement splints.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows (If either Group I, II, or III is elected as discussed above, please further elect one of the following Species A-B as discussed below): 
Species A: Figures 1-5, connecting assembly using a protrusion in the form of a male member in engagement with a receiving cavity (exemplary embodiment)
Species B: Figures 6-13, connecting assembly using a protrusion in engagement with a locking member (alternative embodiment)
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 65, 73, and 80.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of mandibular advancement splints comprising: a maxillary splint having a maxillary body with an inner portion adapted to fit a maxillary dental arch of a mouth of a patient and an opposed outer portion having an outer wall surface, the maxillary splint having a maxillary abutment assembly; and a mandibular splint having a mandibular body with an inner portion adapted to fit a mandibular dental arch of the mouth of the patient and an opposed outer portion having an outer wall surface, the mandibular splint having a mandibular abutment assembly, at least one set of adjustment spacers, at least one support bracket and lateral support sections, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Palmisano (USPN 6604527 B1, as cited in the IDS form filed on 08/13/2020).  
Palmisano teaches mandibular advancement splints (Abstract, Figures 3 & 4- upper plate 30 and lower plate 20, Figures 15a- lower plate 150) comprising: a maxillary splint having a maxillary body with an inner portion adapted to fit a maxillary dental arch of a mouth of a patient and an opposed outer portion having an outer wall surface (Figure 4- upper plate 30 comprising of a body component 32 which is shown to engage the user’s lower teeth and has an inherent outer portion with an outer wall surface), the maxillary splint having a maxillary abutment assembly; and a mandibular splint having a mandibular body with an inner portion adapted to fit 
Since the common technical features are previously taught by Palmisano as discussed, these features are not special and therefore, Groups I-III lack unity of invention in the pending application.
A telephone call was made to Attorney Erin Bowles on 02/23/2021 to request an oral election to the above restriction requirement, but did not result in an election being made. Attorney Bowles requested that the restriction requirement be mailed to further discuss with the Applicant.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention (including the claims of the species elected). 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        February 23, 2021


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786